DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajaie (US 2018/0229613).
With respect to claim 1, Rajaie discloses a battery charging station for an electrical device, comprising: at least one stall for receiving the electrical device (para 0104, also see Fig. 13); and at least two electrical power charge cords or connectors at each of the at least one stall (para 0037, 0050, and 0064), wherein the at least two electrical power charge cords or connectors each provide current simultaneously to the electrical device to enable a fast charge 
With respect to claim 2, Rajaie discloses the battery charging station of claim 1, wherein the electrical device is an electric vehicle (para 0035 and abstract, also see the vehicles in Fig. 3 and 13).
With respect to claim 3, Rajaie discloses the battery charging station of claim 1, wherein each of the at least two electrical power charge cords or connectors provides an equal rate of electrical charge power (para 0062-0064, also see para 0050).
With respect to claim 4, Rajaie discloses the battery charging station of claim 1, wherein the at least two electrical power charge cords or connectors provide at least two different rates of electrical charge power (para 0062-0063, also see para 0100-0103).  
With respect to claim 5, Rajaie discloses the battery charging station of claim 1, wherein each of the at least two electrical power charge cords or connectors provides either an alternating current (AC) electrical charge power, a direct current (DC) electrical charge power, or a combination thereof (para 0101-0103, also see para 0028).   
With respect to claim 8, Rajaie discloses the battery charging station of claim 1, wherein the at least two electrical power charge connectors are manual, hand-operated electrical plug devices (para 0035, 0050, and 0062, also see para 0100).   
With respect to claim 10, Rajaie discloses the battery charging station of claim 1 where the at least two electrical power charge connectors are either pantograph charging electrical devices or wireless charging electrical devices (para 0036, 0049, and 0106, also see para 0100).  

With respect to claim 12, Rajaie discloses the battery charging station of claim 1 where the provided electrical power is provided at least partially by an electrical energy storage device, the electrical energy storage device being located on premises of the battery charging station or located off the premises of the battery charging station (para 0035, 0045, 0049, also see para 0101-0103).  
With respect to claim 13, Rajaie discloses the battery charging station of claim 12, wherein the electrical energy storage device is either an electric vehicle, a stationary, non-mobile device, or a mobile device that is not considered an electric vehicle (para 0035, 0045, 0049, also see para 0101-0103). 
With respect to claim 14, Rajaie discloses a battery charging station comprising: at least one stall (para 0104, also see Fig. 13); and at least two electrical power charge cords or connectors (para 0037, 0050, and 0064) that each provide current simultaneously to an electrical device to (1) provide electrical power to enable a fast charge to or (2) receive a charge from, the electrical device placed at the at least one stall (para 0027, 0064, 0104, and 0125, also see para 0045).
Please note that the claim language presented is interpreted as either providing power to OR receiving charge from, where the language is not interpreted as the station necessarily 
With respect to claim 15, Rajaie discloses the battery charging station of claim 14, wherein the provided electrical power is provided at least partially by an electrical energy storage device (para 0035, 0045, 0049, also see para 0101-0103).  
With respect to claim 16, Rajaie discloses the battery charging station of claim 15, wherein the electrical energy storage device is located either on premises of the battery charging station or is located off the premises of the battery charging station (para 0035, 0045, 0049, also see para 0101-0103).  
With respect to claim 17, Rajaie discloses the battery charging station of claim 15, wherein the electrical energy storage device is either an electric vehicle, a stationary, non-mobile device, or a mobile device that is not considered an electric vehicle (para 0035, 0045, 0049, also see para 0101-0103).  
With respect to claim 18, Rajaie discloses the battery charging station of claim 14, wherein each of the at least two electrical power charge cords or connectors provides an equal rate of electrical charge power or wherein one or more of the at least two electrical power charge cords or connectors provide a different rate of electrical charge power (para 0062-0064, also see para 0050 and 0100-0103).  
With respect to claim 19, Rajaie discloses the battery charging station of claim 14, wherein each of the at least two electrical power charge cords or connectors provides an either 
With respect to claim 21, Rajaie discloses the battery charging station of claim 14, wherein the at least two electrical power charge connectors are either manual, hand-operated electrical plug devices, robotic, mechanized-operated electrical plug devices, pantograph charging electrical devices, wireless charging electrical devices, or combinations thereof (para 0035-0036, 0049-0050, 0062, and 0106, also see para 0100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaie (US 2018/0229613) in view of Sugano (US 2014/0347017).

However, Rajaie does not expressly disclose wherein the at least two electrical power charge cords are bundled together as a single power charge cord.
Sugano discloses a vehicle charging system which includes at least two electrical power charge cords that are bundled together as a single power charge cord having an end connector comprising multiple individual electrical connections (para 0105-0106 and 36’ in Fig. 18-19), in order to reduce the number of cables required for multiple port charging which in turn improves handling. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include two electrical power charge cords bundled together in the device of Rajaie, as did Sugano, so that the number of cables required for multiple port/rate charging could be reduced, which in turn would improve handling/convenience to the user.
With respect to claim 7, Rajaie discloses the battery charging station of claim 1 having more than one end connector with each connector comprising individual electrical connections (para 0100, also see 1208, 1212, 1216, and 1224 in Fig. 12).
However, Rajaie does not expressly disclose wherein the at least two electrical power charge cords are bundled together as a single power charge cord.
Sugano discloses a vehicle charging system which includes at least two electrical power charge cords that are bundled together as a single power charge cord having more than one end connector with each connector comprising individual electrical connections (para 0105-
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include two electrical power charge cords bundled together in the device of Rajaie, as did Sugano, so that the number of cables required for multiple port/rate charging could be reduced, which in turn would improve handling/convenience to the user.
With respect to claim 9, Rajaie does not expressly disclose wherein the at least two electrical power charge connectors are robotic, mechanized-operated electrical plug devices.
Sugano discloses a vehicle charging system which includes electrical power charge connectors that are robotic, mechanized-operated electrical plug devices (para 0093-0095), in order provide an automatic connection which in turn reduces the requirement for physical user interaction.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include connectors that are robotic, mechanized-operated electrical plug devices in the device of Rajaie, as did Sugano, so that an automatic connection could be provided to reduce the requirement for physical user interaction, which in turn would improve handling/convenience to the user.
With respect to claim 20, Rajaie discloses the battery charging station of claim 14, having an end connector comprising multiple individual electrical connections (para 0100, also see 1208, 1212, 1216, and 1224 in Fig. 12).
However, Rajaie does not expressly disclose wherein the at least two electrical power charge cords are bundled together as a single power charge cord.

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include two electrical power charge cords bundled together in the device of Rajaie, as did Sugano, so that the number of cables required for multiple port/rate charging could be reduced, which in turn would improve handling/convenience to the user.

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that Sugano and Hiroe do not teach or fairly suggest that the at least two electrical power charge cords or connectors each provide current simultaneously to the electrical device to provide a fast charge of the electrical device.
The examiner respectfully disagrees for the following reasons:  Please note the inclusion of a new reference, Rajaie, which was necessitated by amendment to more clearly meet the presented claim language.  See the citations provided above for further clarification regarding the simultaneous aspect for fast charge of the electrical device, where now the Sugano reference is not used for that amended limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859